{¶ 34} While the majority's opinion affirming the grant of summary judgment against Mrs. Porter is well-founded in this case, I write to express my disagreement with the majority's conclusion that the trial court's "alternative reason that the defect, if not trivial, was open and obvious" was also correct.
 {¶ 35} Logic dictates that a defect cannot be trivial and open and obvious simultaneously. Recognizing that the case law that has developed over the years at the appellate level on the so-called "two inch rule" and the "open and obvious doctrine" has certainly muddied the waters, it is incumbent upon the courts to end the confusion and avoid the application of the open and obvious doctrine to a set of facts, such as the set of facts in this case, which presents a trivial defect question. *Page 1